Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 25, 2019

The Court of Appeals hereby passes the following order:

A19D0146. LITRINA CHINNESE MOURA v. ADRIANE LAMAR et al.

       We dismissed this application as untimely because it appeared that Litrina
Chinnese Moura sought to appeal a trial court order entered approximately five
months before the application was filed. On motion for reconsideration, however,
Moura shows that the order she wishes to appeal was entered within 30 days of the
application. Accordingly, we hereby GRANT the motion for reconsideration and
VACATE our previous order dismissing the application, which is hereby
REINSTATED.
       Upon consideration of the merits of the application for discretionary appeal,
we hereby GRANT the application. Moura shall have ten days from the date of this
order to file a notice of appeal in the trial court. The clerk of the trial court is directed
to include a copy of this order in the record transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/25/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.